Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. U.S. Patent Application Publication US2020/0019935A1 in view of Yeung et al. U.S. Patent Application Publication US2019/0272209A1 in view of Mahindru et al. U.S. Patent Application Publication US2020/0097352A1.
As per claim 1, Jan teaches a system comprising: one or more network elements; a failure prediction system coupled to the one or more network elements, the failure prediction system configured to receive a respective data stream of one or more key performance indicators for each of the one or more network elements respectively, and to determine, based on at least one of the one or more key performance indicators, whether a network element of the one or more network elements is predicted to fail (¶ 0031-0032); a learning management system coupled to the failure prediction system, the learning management system comprising: a processor; and non-transitory computer readable media comprising instructions executable by the processor ( 0094-0095) to: receive, via the failure prediction system, a failure prediction indicating that the network element is predicted to fail (¶ 0031); receive, via the failure prediction system, an identifier of physical equipment comprising the network element (¶0027); determine a location of the physical equipment comprising the network element, based on the identifier (¶ 0026), a business intelligence system configured to store information about customers associated with the one or more network elements, wherein the learning management system further comprises instructions executable by the processor to: determine, via the business intelligence system, an identity of a customer associated with the network element predicted to fail; and determine, via the business intelligence system, a service level agreement in place for the customer; and determine, based at least in part on one or more of the identity of the customer and the service level agreement, a priority for the failure prediction, wherein the learning management system is configured to address the failure prediction in order of priority (¶ 0126, 0027, wherein the prediction is based upon business impact in correlation with the SLA, but not explicitly SLA priority).  Yeung teaches to determine whether replacement equipment for the physical equipment is available at the location; and provision the replacement equipment to perform one or more functions previously provided via the physical equipment (¶0019), wherein provisioning the replacement equipment includes moving the one or more functions from the physical equipment to the replacement equipment (¶ 0018-0019).  It would have been obvious to one of ordinary skill in the art to use the process of Yeung in the process of Jan.  One of ordinary skill in the art would have been motivated to use the process of Yeung in the process of Jan because Yeung teaches device failure prediction and remediation (abstract); an explicit desire of Jan.  Mahindru explicitly teaches the resolution of the failure process based on SLA priority (¶0094).  It would have been obvious to one of ordinary skill in the art to use the process of Mahindru in the process of Jan.  One of ordinary skill in the art would have been motivated to use the process of Mahindru in the process of Jan because Mahindru teaches device failure prediction and remediation (¶ 0021)); an explicit desire of Jan.
As per claim 2, Jan teaches the system of claim 1, further comprising: a network management system coupled to the one or more network elements and configured to provision devices for use in a network; and a network inventory system coupled to the one or more network elements and configured to track devices in the network including the one or more network elements (¶ 0026-0027).  Yeung teaches wherein the instructions are further executable by the processor to: obtain, via the network inventory system, the location of the physical equipment comprising based on the identifier; determine, via the network inventory system, whether replacement equipment for the physical equipment is available; and provision, via the network management system, the replacement equipment (¶ 0017-0019).
As per claim 4, Jan teaches the system of claim 1, wherein the instructions are further executable by the processor to: receive, via the failure prediction system, a second failure indicating that a second network element is predicted fail; determine, via the business intelligence system, a second identity of a second customer associated with the second network element predicted to fail; and determine, via the business intelligence system, a second service level agreement in place for the second customer; determine, based at least in part on one or more of the second identity of the second customer and the second service level agreement, a second priority for the second failure prediction; wherein provisioning of the replacement equipment occurs responsive to a determination that the failure prediction should be addressed before the second failure prediction based on the priority and second priority. (¶ 0126, 0027, wherein the prediction is based upon business impact in correlation with the SLA, but not explicitly SLA priority).  Mahindru explicitly teaches the resolution of the failure process based on SLA priority (¶0094).    
As per claim 5, Jan teaches the system of claim 1, wherein the instructions are further executable by the processor to: determine, via the business intelligence system, a quality of service requirement to be provided by the network element predicted to fail; and determine, based at least in part on the quality of service requirement, a priority for the failure prediction (¶ 0093, 0126).
As per claim 6, Jan teaches the system of claim 1, wherein priority for the failure prediction is further based, at least in part, on an immediacy of the failure prediction, wherein the immediacy of the failure prediction is indicative of how soon the network element is predicted to fail (¶ 0019).
As per claim 7, Jan teaches the system of claim 1, wherein priority for the failure prediction is further based, at least in part, on a geographic location of the physical equipment (¶ 0025).
As per claim 8, Jan teaches the system of claim 1, wherein priority for the failure prediction is further based, at least in part, on the existence of replacement equipment (¶ 0027).
As per claim 9, Yeung teaches the system of claim 1, further comprising: a work order system coupled to the learning management system and configured to create work orders and order replacement equipment; provisioning system coupled to the learning management system and configured to automate the provisioning of new equipment in the network; wherein the instructions are further executable by the processor to: responsive to a determination that replacement equipment is available at the location of the physical equipment, cause, via the network management system, the replacement equipment to be used instead of the network element predicted to fail; responsive to a determination that replacement equipment is not available at the location of the physical equipment, create, via the work order system, a work order to obtain replacement equipment for the physical equipment; and provision, via the provisioning system, the replacement equipment ordered via the work order system to be used in the network (¶ 0017-0019).
As per claim 10, Jan teaches an apparatus comprising: a processor; non-transitory computer readable media comprising instructions executable by the processor to: receive, via a failure prediction system, a failure prediction indicating that the network element is predicted to fail; receive, via the failure prediction system, an identifier of physical equipment comprising the network element (¶ 0031-0032, 0026-0027), and determine, via the business intelligence system, an identity of a customer associated with the network element predicted to fail; and determine, via the business intelligence system, a service level agreement in place for the customer; and determine, based at least in part on one or more of the identity of the customer and the service level agreement, a priority for the failure prediction, wherein the learning management system is configured to address the failure prediction in order of priority (¶ 0126, 0027, wherein the prediction is based upon business impact in correlation with the SLA, but not explicitly SLA priority).  Yeung teaches to determine, via an inventory management system, a location of the physical equipment comprising the network element, based on the identifier; determine, via the inventory management system, whether replacement equipment for the physical equipment is available at the location of the physical equipment; and provision, via a network management system, the replacement equipment to perform one or more functions previously provided via the physical equipment (¶ 0017-0019), wherein provisioning the replacement equipment includes moving the one or more functions from the physical equipment to the replacement equipment (¶ 0018-0019). Mahindru explicitly teaches the resolution of the failure process based on SLA priority (¶0094).  It would have been obvious to one of ordinary skill in the art to use the process of Mahindru in the process of Jan.  One of ordinary skill in the art would have been motivated to use the process of Mahindru in the process of Jan because Mahindru teaches device failure prediction and remediation (¶ 0021)); an explicit desire of Jan.
As per claim 12, Jan teaches the apparatus of claim 10, wherein the instructions are further executable by the processor to: receive, via the failure prediction system, a second failure indicating that a second network element is predicted fail; determine, via the business intelligence system, a second identity of a second customer associated with the second network element predicted to fail; and determine, via the business intelligence system, a second service level agreement in place for the second customer; determine, based at least in part on one or more of the second identity of the second customer and the second service level agreement, a second priority for the second failure prediction; wherein provisioning of the replacement equipment occurs responsive to a determination that the failure prediction should be addressed before the second failure prediction based on the priority and second priority (¶ 0126, 0027, wherein the prediction is based upon business impact in correlation with the SLA, but not explicitly SLA priority).  Mahindru explicitly teaches the resolution of the failure process based on SLA priority (¶0094).    
As per claim 13, Jan teaches the apparatus of claim 10, wherein the instructions are further executable by the processor to: determine, via the business intelligence system, a quality of service requirement to be provided by the network element predicted to fail; and determine, based at least in part on the quality of service requirement, the priority for the failure prediction (¶ 0093, 0126).
As per claim 14, Jan teaches the apparatus of claim 10, wherein the instructions are further executable by the processor to: determine, via the failure prediction system, an immediacy of the failure prediction, wherein the immediacy of the failure prediction is indicative of how soon the network element is predicted to fail; and determine, based at least in part on the immediacy of the failure prediction, the priority for the failure prediction (¶ 0019).
As per claim 15, Jan teaches the apparatus of claim 10, wherein the instructions are further executable by the processor to: determine, via the failure prediction system, a geographic location of the physical equipment; and determine, based at least in part on the geographic location, the priority for the failure prediction (¶ 0025).
As per claim 16, Jan teaches the apparatus of claim 10, wherein the instructions are further executable by the processor to: determine, via the business intelligence system, a quality of service requirement to be provided by the network element predicted to fail; and determine, based at least in part on the quality of service requirement, a priority for the failure prediction (¶ 0093, 0126).
As per claim 17, Yeung teaches the apparatus of claim 10, wherein the instructions are further executable by the processor to: responsive to a determination that replacement equipment is available at the location of the physical equipment, cause, via the network management system, the replacement equipment to be used instead of the network element predicted to fail; responsive to a determination that replacement equipment is not available at the location of the physical equipment, create, via a work order system, a work order to obtain replacement equipment for the physical equipment; and provision, via a provisioning system, the replacement equipment ordered via the work order system to be used in the network (¶ 0017-0019).
As per claim 18, Jan teaches method comprising: receiving, via a failure prediction system, a failure prediction indicating that the network element is predicted to fail; receiving, via the failure prediction system, an identifier of physical equipment comprising the network element; determining, via an inventory management system, a location of the physical equipment comprising the network element, based on the identifier (¶ 0031-0032; 00260027), determining, via the business intelligence system, an identity of a customer associated with the network element predicted to fail; and determining, via the business intelligence system, a service level agreement in place for the customer; and determining, based at least in part on one or more of the identity of the customer and the service level agreement, a priority for the failure prediction, wherein the learning management system is configured to address the failure prediction in order of priority (¶ 0126, 0027, wherein the prediction is based upon business impact in correlation with the SLA, but not explicitly SLA priority)..  Yeung teaches determining, via the inventory management system, whether replacement equipment for the physical equipment is available at the location; and provisioning, via a network management system, the replacement equipment to perform one or more functions previously provided via the physical equipment (¶ 00170-0019), wherein provisioning the replacement equipment includes moving the one or more functions from the physical equipment to the replacement equipment (¶ 0018-0019). Mahindru explicitly teaches the resolution of the failure process based on SLA priority (¶0094).  It would have been obvious to one of ordinary skill in the art to use the process of Mahindru in the process of Jan.  One of ordinary skill in the art would have been motivated to use the process of Mahindru in the process of Jan because Mahindru teaches device failure prediction and remediation (¶ 0021)); an explicit desire of Jan.
As per claim 20, Yeung teaches the method of claim 18 further comprising: responsive to a determination that replacement equipment is available at the location of the physical equipment, causing, via the network management system, the replacement equipment to be used instead of the network element predicted to fail; responsive to a determination that replacement equipment is not available at the location of the physical equipment, creating, via a work order system, a work order to obtain replacement equipment for the physical equipment; and provisioning, via a provisioning system, the replacement equipment ordered via the work order system to be used in the network (¶ 0017-0019).

Response to Arguments
4.	Applicant's arguments filed 4/2/21 have been fully considered but they are not persuasive.
With respect to claim 1 et al., the applicant has argued that Jan does not teach the identification of the customer associated with the network element predicted to fail.  The examiner respectfully disagrees.  As cited in the Rejection, Jan teaches, in paragraph 0027, wherein the owner/operator of the device is discussed, and, moreover, paragraph 0126, teaches an SLA.  A Service Level Agreement is an agreement between a business providing a service and a customer, stating what is being provided, quality levels, etc. (Cambridge Dictionary).  So it is implicit in the cited term of an SLA, by Jan, that a customer would have to be identified, and the examiner interprets this customer as the owner/operator, as discussed in ¶ 0028, of the network device that is predicted to fail.
Second, the applicant has argued that Jan does not teach an SLA in place for the customer.  The examiner respectfully disagrees and points to the last paragraph re: definition of an SLA.
Third, the applicant has argued that Jan is silent on the determining a priority based on the identification of the customer and the SLA.  The examiner points the alternate language of the claim as the determination is based on one or more of the identity and the SLA, not both. The priority of the SLA is taught by Mahindru, as cited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113